Citation Nr: 0319547	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  02-09 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to non-service-connected pension benefits, to 
include establishment of dependency status for a grandchild.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant had active service from August 1952 to 
August 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 decision of the 
Department of Veterans Affairs (VA), Louisville, Kentucky, 
Regional Office (RO) that determined that the veteran's 
countable income was excessive for pension eligibility 
purposes.  

It is noted that the veteran had originally requested a Board 
Video Hearing that was subsequently scheduled for July 10, 
2003.  The veteran cancelled his request, however, prior to 
that hearing.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate his claim.

2.  For 1999, the maximum annual pension rate (MAPR) for a 
veteran with three dependents (a spouse and two children) was 
$14,489.00.

3.  For 2000, the MAPR for a veteran with four dependents (a 
spouse and three children) was $16,944.00.

4.  The veteran's countable income for the years 1999 and 
2000, in the amount of $18,630.00 exceeds the applicable 
MAPR.

5.  There is no evidence supporting a finding that the 
veteran's grandchild is his natural child, his stepchild, or 
has been adopted by him.  


CONCLUSIONS OF LAW

1.  The veteran's countable income is excessive for receipt 
of nonservice-connected pension benefits.  38 U.S.C.A. 
§§ 501, 1521, 1522, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.3, 3.23, 3.159, 3.271, 3.272 (2002).

2.  The veteran's grandchild may not be considered his 
dependent for VA benefits purposes.  38 U.S.C.A. 
§§ 101(4)(A), 1521(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.23(d)(1) 3.57(d), 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to non-service-connected 
pension benefits.  In conjunction with this claim, he has 
asserted a claim for establishment of dependency status for a 
grandchild.  He has asserted that he faces extreme hardship 
without approval of his pension application, and has argued 
that the mother of the grandchild is one of his dependents, 
and that her child should also be considered his dependent, 
since he takes care of them both.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
set out the legal criteria applicable to the appeal.  
Finally, an analysis of the veteran's claim will be 
presented.

Veterans Claims Assistance Act 

As indicated in a March 2001 letter from the RO, and the 
December 2002 supplemental statement of the case, there was a 
significant change in veteran's law immediately following the 
veteran's filing of his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his claim of entitlement to 
non-service-connected pension benefits, the veteran clearly 
identified the benefit sought, and the basis for the claim.  
The claim appeared substantially complete on its face. 

The former well-grounded claim requirement

The RO initially denied the veteran's claim not on the basis 
of whether or not it was well grounded, but under the current 
standard of review.  See the January 2002 decision and the 
June 2002 statement of the case.  The current standard 
requires that after the evidence has been assembled, it is 
VA's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

As indicated, the RO has adjudicated the issue listed above 
based on the substantive merits of the claim.  The veteran 
was given the opportunity to submit evidence and arguments in 
response.  The Board finds, therefore, that it can consider 
the substance of the veteran's appeal without prejudice to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  The Board will apply the current standard 
of review in evaluating the veteran's claim below.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in March 
2001 letter from the RO, the January 2002 decision, the June 
2002 statement of the case, a June 2002 administrative 
decision, and a December 2002 supplemental statement of the 
case.  The March 2001 letter from the RO and the December 
2002 supplemental statement of the case specifically advised 
the veteran of his rights and responsibilities under the 
VCAA.  In the foregoing documents, the veteran was advised 
that his annual income exceeded the maximum income limit for 
pension, and that his grandchild did not meet the 
qualifications for dependency status for pension purposes.  
In the same documents the veteran was advised what evidence 
he should submit and that VA would assist him in obtaining 
that evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Based on the specific notice provided to the veteran 
and the development which has been accomplished, the Board 
has concluded that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Significantly, the veteran has had since March 2001, 
or over two years, to respond to his first notice of the 
provisions of the VCAA.  

Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  The RO requested information from 
the veteran on an ongoing basis regarding potential 
documentation of income and dependency status that could 
assist the veteran in the pursuit of his claim.  The RO acted 
upon the veteran's response and exhausted all avenues of the 
source of possible evidence.  It does not appear that there 
are any additional pertinent treatment records to be 
requested or obtained.  

Accordingly, there is sufficient evidence to decide this 
claim.  The veteran was advised of the evidence he needed and 
was provided ample opportunity to submit or identify 
additional evidence or argument in support of his claim.  

Legal Criteria

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  Martin v. Brown, 7 Vet. App. 
196, 198 (1994).

Basic entitlement exists if, among other things, the 
veteran's income is not in excess of the applicable maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23, as 
changed periodically and reported in the Federal Register.  
See 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3(a)(3) 
(2002).  The MAPR is periodically increased from year to 
year.  38 C.F.R. § 3.23(a) (2002).  The maximum rates for 
improved pension shall be reduced by the amount of the 
countable annual income of the veteran.  38 U.S.C.A. § 1521; 
38 C.F.R. § 3.23(b). 

Thirty-eight U.S.C.A. § 1522(a), in pertinent part, provides 
that the Secretary shall deny or discontinue the payment of a 
veteran's pension based upon consideration of the annual 
income of the veteran, the veteran's spouse, and the 
children.  See also 38 C.F.R. § 3.274 (2002).

In determining annual income under chapter 15 of title 38 of 
the United States Code, all payments of any kind or from any 
source (including salary, retirement or annuity payments, or 
similar income, which has been waived) shall be included 
except for listed exclusions.  See 38 U.S.C.A. § 1503(a) 
(West 2002); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 
3.271(a) (2002).  Social Security income is not specifically 
excluded under 38 C.F.R. § 3.272, nor is the income of a 
spouse or dependent children.  Such incomes are therefore 
included as countable income.  Medical expenses in excess of 
five percent of the MAPR, which have been paid, may be 
excluded from an individual's income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272(g)(1)(iii) (2002).

With respect to Improved Pension benefits, 38 C.F.R. § 
3.23(d)(1) provides definitions of terms used in this 
section, including dependent.  A child of a veteran not in 
custody of the veteran and to whose support the veteran is 
not reasonably contributing, may not be considered the 
veteran's dependent.  38 U.S.C.A. § 1521(b) (West 2002); 38 
C.F.R. § 3.23(d)(1) (2002).

Except as otherwise provided, the term child of the veteran 
means an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years and who is a 
member of the veteran's household or was a member of the 
veteran's household at the time of the veteran's death, or an 
illegitimate child; and (i) Who is under the age of 18 years; 
or (ii) Who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) Who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A) (West 
2002); 38 C.F.R. § 3.57(d) (2002).

Analysis

The veteran applied for VA improved pension benefits in 
October 2000.  He indicated in the application that he had a 
spouse and two children living at home, and that he was 
expecting a third child that was to be delivered in November 
2000.  In December 2000, the veteran notified VA that his 
third child had been delivered in November 2000.  The 
veteran's income for VA purposes, after exclusion of the 
income of his dependent children, was determined to be 
$18,630.00, effective June 1, 1999.  

For 1999, the MAPR for a veteran with three dependents 
(spouse and two children) was $14,489.00.  For 2000, the MAPR 
for a veteran with three dependents (spouse and three 
children) was $16,994.00.  The veteran's countable income 
exceeds the applicable MAPR for the years 1999 and 2000.  The 
Board bases such determination on verifying information 
received from Social Security Administration (SSA) as to the 
amount of SSA benefits received by the veteran for the 1999 
to 2000 years.  The veteran has not disputed his countable 
income.

In the January 2002 decision, the June 2002 statement of the 
case, and the December 2002 supplemental statement of the 
case, the RO advised the veteran that his claim for pension 
benefits continued to be denied based on the fact that the 
SSA income amounts received by him were in excess of the MAPR 
for the years in question.  The RO advised the veteran of his 
right to submit evidence showing the verified SSA amounts to 
be in error, and of his right to otherwise submit evidence of 
medical expenses by which the countable income of the veteran 
and his spouse may be reduced, or evidence that he is 
housebound, or of his need for regular aid and attendance of 
another person.  The veteran has not submitted further 
information pertinent to the above matter so as to warrant 
discussion as to exclusion of medical expenses, or the need 
for additional benefits by virtue of being housebound or in 
need of regular aid and attendance.

In sum, the undisputed evidence is that the veteran's 
countable income for 1999 and 2000 was in excess of the 
legislated MAPR.  The Board is not free to ignore the 
legislative monetary limits imposed on eligibility for 
pension benefits.  Thus, the veteran's appeal must be denied.  
38 C.F.R. §§ 3.23, 3.271, 3.272 (2002).  This is a case in 
which the law is dispositive.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).

The veteran has also asserted a claim for establishment of 
dependency status for a grandchild.  He argues that the 
mother of the grandchild is one of his dependents, and that 
her child should also be considered his dependent, since they 
both live with him and he takes care of them both.  In short, 
there is no evidence supporting a finding that the veteran's 
grandchild is his natural child, his stepchild, or has been 
adopted by him.  Consequently, the veteran's grandchild may 
not be considered his dependent for VA benefits purposes.  38 
U.S.C.A. §§ 101(4)(A), 1521(b) (West 2002); 38 C.F.R. 
§§ 3.23(d)(1) 3.57(d) (2002).


ORDER

The veteran's income is excessive for receipt of nonservice-
connected pension benefits.

The veteran's grandchild may not be considered his dependent 
for VA benefits purposes.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

